UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4853



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


NATHANIEL JONES, III,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
Senior District Judge. (1:02-cr-00155-2)


Submitted:   January 8, 2007                 Decided:   February 7, 2007


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nathaniel Jones, III, Appellant Pro Se. Paul Alexander Weinman,
Assistant United States Attorney, Winston-Salem, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nathaniel Jones, III, appeals the amended judgment of

conviction. This court remanded Jones’ sentence for the purpose of

having    the   court     determine      the   sentencing    enhancement   for

obstruction     of   justice     under   the   rules   announced   in   United

States v. Booker, 543 U.S. 220 (2005).           At resentencing, the court

found the enhancement was supported by a preponderance of the

evidence.    The court further understood the advisory nature of the

guidelines.     Prior to imposing sentence, the court considered the

statutory sentencing factors under 18 U.S.C. § 3553(a) (2000).              On

appeal,     Jones,   who    is    proceeding     pro   se,   challenges    the

jurisdiction of the court to convict him for bank robbery.

            Issues that could have been raised during the first

appeal but were not are generally not reviewable. See Omni Outdoor

Advertising v. Columbia Outdoor Advertising, 974 F.2d 502, 505-06

(4th Cir. 1992) (inappropriate to consider argument on second

appeal following remand when it could have been made in first

appeal); United States v. Fiallo-Jacome, 874 F.2d 1479 (11th Cir.

1989) (same principle applies in criminal cases); Northwestern Ind.

Tel. Co. v. F.C.C., 872 F.2d 465, 470 (D.C. Cir. 1989) (omission of

even constitutional issues from first appeal waives consideration

in later appeal).       In any event, Jones’ claim is without any merit.

See Pigford v. United States, 518 F.2d 831, 833 (4th Cir. 1975).




                                      - 2 -
              Because Jones does not challenge the district court’s

conduct     at     resentencing    in     reviewing    the    enhancement      for

obstruction of justice, we find the claim abandoned.               Accordingly,

we affirm the sentence. We dispense with oral argument because the

facts   and      legal   contentions    are     adequately   presented    in   the

materials     before     the   court    and     argument   would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                        - 3 -